Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-81 of U.S. Patent No. 8038503 in view of Lund. The patent discloses the housing, vibration drive and legs arranged and configured as claimed with the exception of the motor being able to be rotated in first and second opposite directions.  Lund discloses a vibration apparatus having a vibration drive in the form of an eccentric load (40) rotated by a rotational motor (50) and controllable to rotate in a first direction and a second counter direction such that operation of the motor can cause the apparatus to move in a substantially forward direction and vibration in the second direction can cause movement in a direction offset from the forward direction (column 1 lines 14-31 & column 3 lines 54-63).  It would have been obvious to one of ordinary skill in the art to make the vibration drive of the patent rotatable in first and second opposite directions for the predictable result of enhancing the traveling characteristics of the toy since it can be made to move in a greater variety of directions enhancing the appeal of the apparatus.  
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-81 of U.S. Patent No. 8038503 in view of Atkinson. The patent discloses the housing, vibration drive and legs arranged and configured as claimed with the exception of having a weight for steering.  Atkinson discloses a vibration apparatus (abstract) that can be configured with a weight (98) positioned toward a rear of a housing and capable of moving between a first position centered with a longitudinal axis of the housing to second or third positions off center from the longitudinal axis to impart steering or turning of the toy in a direction offset from a forward direction of travel (Figs. 8 & 9, column 4 lines 4-16).  It would have been obvious to one of ordinary skill in the art to include a weight for the predictable result of enhancing the traveling characteristics of the toy since it can be made to move in a greater variety of directions enhancing the appeal of the apparatus.  
Claims 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-81 of U.S. Patent No. 8038503 in view of Abu-Taha. The patent discloses the housing, vibration drive and legs arranged and configured as claimed with the exception of having a pair of vibration drives.  Abu-Taha discloses a vibration apparatus having a housing with a pair of vibration drives (Figs. 1-3) each having a rotational motor (2, 3) that can rotate respective eccentric loads (6,7) at the same frequency of vibration, wherein each drive is separately controllable to rotate in a first direction or a second counter direction such that rotation of the motors in directions opposite to each other causes the apparatus to move in a forward motion and rotating both motors in the same direction will cause the apparatus to move in a direction offset from the forward motion determined by which of the first or second directions both motors are rotated in (column 2 lines 8-27 & 35-54).   It would have been obvious to one of ordinary skill in the art to include a pair of vibration drives for the predictable result of enhancing the traveling characteristics of the toy since it can be made to move in a greater variety of directions enhancing the appeal of the apparatus.  It would further would have been obvious to one of ordinary skill in the art to position the drives to be situated in opposite directions since such a modification would have involved a mere rearrangement of parts and a rearrangement of parts has been held to be obvious unless a new or unexpected result is produced.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-81 of U.S. Patent No. 8038503 in view of Abu-Taha and Tiburzi. The patent and Abu-Taha disclose the basic inventive concept as outlined above for claims 3-5 with the exception of one of the vibration drives oriented vertically.  Tiburzi discloses a vibration device for moving over a surface that can include vibration drives positioned vertically (Fig. 5).  It would have been obvious to one of ordinary skill in the art from the teaching of Tiburzi to orient one of the vibration drives vertically since such a modification would have involved a mere rearrangement of parts and a rearrangement of parts has been held to be obvious unless a new or unexpected result is produced.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711